In an action to recover damages for alleged violations of General Business Law § 349, the defendant appeals from an order of the Supreme Court, Suffolk County (Catterson, J.), dated August 2, 2001, *554which denied its motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, a cause of action pursuant to General Business Law § 349 does not need to be based on an independent private right of action since the statute applies “to all deceptive acts or practices declared to be unlawful, whether or not subject to any other law of this state” (General Business Law § 349 [g]; see also Walts v First Union Mtge. Corp., 259 AD2d 322, 323). Moreover, the motion to dismiss the complaint was properly denied as the plaintiff alleged facts which satisfied the elements necessary to establish a General Business Law § 349 cause of action (see Stutman v Chemical Bank, 95 NY2d 24, 29; Oswego Laborers’ Local 214 Pension Fund v Marine Midland Bank, 85 NY2d 20, 25).
In light of the foregoing, the defendant’s remaining contentions need not be reached. S. Miller, J.P., Schmidt, Townes and Mastro, JJ., concur.